DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
No information disclosure statement (IDS) has been filed.  Applicant is reminded of their duty to disclose information that is material to the patentability of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. (US 2010/0047673).
Regarding claim 1, Hirakawa et al. teaches a supporting base, configured to accommodate a battery and a control circuit board (as taught in para. [0002] control circuits are known in the art), the supporting base comprising:
a casing (case 2; para. [0032]), the casing comprising an accommodation space (battery accommodation portion 21) and a vent (opening 23) (para. [0031]), the vent connected to the accommodation space (Fig. 1), and the battery and the control circuit board are fully able to be configured to be accommodated in the accommodation space; and
a relief valve (pressure valve), the relief valve comprising:
a valve body, the valve body comprising a first cover plate and a first side wall (Figs. 5A and 5B), the first side wall protruding from the first cover plate and fixed to the casing (Fig. 5A and 5B), the first cover plate and the first side wall together forming an opening (Figs. 5A and 5B), the first side wall comprising a pressure releasing hole (Figs. 5A and 5B), the vent of the casing connected to the opening, the pressure releasing hole connected to the opening (Figs. 5A and 5B);
a restoring component (pressure-actuated spring 53), the restoring component connected to the opening (Figs. 5A and 5B); and
a plug, the plug comprising a second cover plate and a second side wall, wherein the second side wall protrudes from the second cover plate (Figs. 5A and 5B), the second side wall and the second cover plate together form a recession, the recession is connected to the accommodation space via the vent, the second cover plate is movably disposed in the opening via the restoring component so as to comprise an initial position and a releasing position;
wherein, when the plug is in the initial position, the second side wall of the plug covers the pressure releasing hole of the first side wall so that the pressure releasing hole is disconnected from the accommodation space (Fig. 5A), when the plug is pushed to be in the  releasing position, the second side wall of the plug is moved away from the pressure releasing hole of the first side wall so that the pressure releasing hole is connected to the accommodation space via the vent (Fig. 5B), and the restoring component is configured to restore the plug from the releasing position back to the initial position (Figs. 5A and 5B).
Hirakawa et al. is silent regarding the second side wall resting on the first side wall of the valve body.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relief valve of Hirakawa et al. by incorporating the second side wall resting on the first side wall of the valve body when doing so is necessary to ensure that the pressure released from the valve body is done in the most efficient way possible.  

    PNG
    media_image1.png
    735
    810
    media_image1.png
    Greyscale

Regarding claim 2, modified Hirakawa et al. teaches a supporting base wherein the restoring component is a compression spring, and two opposite ends of the restoring component are fixed to the first cover plate of the valve body and the second cover plate of the plug, respectively (Figs. 5A and 5B).
Regarding claim 3, modified Hirakawa et al. teaches a supporting base wherein the restoring component is a fluid supply unit, the restoring component is configured to supply a fluid into the opening to force the fluid to exist between the first cover plate of the valve body and the second cover plate of the plug and to push the second cover plate of the plug away from the first cover plate of the valve body (paras. [0018] and [0038]; Fig. 5B).
Regarding claim 4, modified Hirakawa et al. teaches a supporting base wherein the second cover plate of the plug comprises a bottom surface, and the bottom surface is located in the recession and faces towards the vent of the casing (Figs. 5A and 5B).
Regarding claim 5, modified Hirakawa et al. teaches a supporting base wherein the valve body further comprises a protruding plate, the protruding plate protrudes from the first side wall and is located in the opening, and when the plug is in the initial position, the protruding plate is located on a side of the second side wall of the plug that is located away from the second cover plate (Figs. 5A and 5B).
Regarding claim 9, modified Hirakawa et al. teaches a supporting base, wherein the accommodation space of the casing comprises a first accommodation space (the top-half of the case) and a second accommodation space (the bottom-half of the case), the first accommodation space and the second accommodation space are arranged side by side (Fig. 1), the first accommodation space is connected to the vent (Fig. 1), and the second accommodation space is fully capable of being configured to accommodate the control circuit board (Fig. 1).
Regarding claim 10, Hirakawa et al. teaches a relief valve (pressure valve), configured to be fixed to a casing comprising an accommodation space (Fig. 1), the relief valve comprising:
a valve body, the valve body comprising a first cover plate and a first side wall (Figs. 5A and 5B), the first side wall protruding from the first cover plate and fixed to the casing (Fig. 5A and 5B), the first cover plate and the first side wall together forming an opening (Figs. 5A and 5B), the first side wall comprising a pressure releasing hole (, the vent of the casing connected to the opening, the pressure releasing hole connected to the opening (Figs. 5A and 5B);
a restoring component (pressure-actuated spring 53), the restoring component connected to the opening (Figs. 5A and 5B); and
a plug, the plug comprising a second cover plate and a second side wall, wherein the second side wall protrudes from the second cover plate (Figs. 5A and 5B), the second side wall and the second cover plate together form a recession, the recession is connected to the accommodation space via the vent, the second cover plate is movably disposed in the opening via the restoring component so as to comprise an initial position and a releasing position;
wherein, when the plug is in the initial position, the second side wall of the plug covers the pressure releasing hole of the first side wall so that the pressure releasing hole is disconnected from the accommodation space (Fig. 5A), when the plug is pushed to be in the  releasing position, the second side wall of the plug is moved away from the pressure releasing hole of the first side wall so that the pressure releasing hole is connected to the accommodation space via the vent (Fig. 5B), and the restoring component is configured to restore the plug from the releasing position back to the initial position (Figs. 5A and 5B).
Hirakawa et al. is silent regarding the second side wall resting on the first side wall of the valve body.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relief valve of Hirakawa et al. by incorporating the second side wall resting on the first side wall of the valve body when doing so is necessary to ensure that the pressure released from the valve body is done in the most efficient way possible.  

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. (US 2010/0047673) as applied to claim 5 above, and further in view of Daley (US 3,293,081).
Regarding claim 6, modified Hirakawa et al. is silent regarding a supporting base wherein the relief valve further comprises a seal ring, the seal ring is disposed on a side of the protruding plate that is located close to the second cover plate, and when the plug is in the initial position, the seal ring is clamped by the protruding plate and the second side wall of the plug.  However, Daley teaches that it is known in the art for a relief valve to comprise a seal ring (gasket 14, i.e., O-rings).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relief valve of modified Hirakawa et al. to further comprise a seal ring as taught by Daley et al. wherein the seal ring is disposed on a side of the protruding plate that is located close to the second cover plate, and when the plug is in the initial position, the seal ring is clamped by the protruding plate and the second side wall of the plug when doing so helps to properly seal the relief valve (Daley, col. 3, lines 14-16).  
Regarding claim 7, modified Hirakawa et al. is silent regarding a supporting base wherein the relief valve further comprises a seal ring, and the seal ring is clamped by the first side wall of the valve body and the casing and is spaced apart from the opening.  However, Daley teaches that it is known in the art for a relief valve to further  comprise a seal ring (gasket 14, i.e., O-rings).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relief valve of modified Hirakawa et al. to further comprise a seal ring as taught by Daley et al. wherein the seal ring is clamped by the first side wall of the valve body and the casing and is spaced apart from the opening when doing so helps to properly seal the relief valve (Daley, col. 3, lines 14-16).  
Regarding claim 8, modified Hirakawa et al. is silent regarding a supporting base wherein the relief valve further comprises a seal ring, and the seal ring is clamped by the first side wall of the valve body and the second side wall of the plug and is spaced apart from the pressure release hole of the first side wall.  However, Daley teaches that it is known in the art for a relief value to further comprise a seal ring (gasket 14, i.e., O-rings).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relief valve of modified Hirakawa et al. to further comprise a seal ring as taught by Daley et al. wherein the seal ring is clamped by the first side wall of the valve body and the second side wall of the plug and is spaced apart from the pressure release hole of the first side wall when doing so helps to properly seal the relief valve (Daley, col. 3, lines 14-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724